DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 05/21/2021.
Status of the claims:
Claims 1, 4, and 6 - 9 are pending in the application.
Claims 1, 4, and 6 - 9 are amended.
Claims 2, 3, and 5 are cancelled
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski (US 20040153074 A1) (cited in last office action), and further in view of Vargas (US 20150250470 A1) (cited in last office action).
Regarding claim 1, Bojarski discloses meniscus suturing device (tissue anchor) (abstract), comprising:
an elongated body (outer tubular member 110) provided with a longitudinal cavity (cavity of tube 110) extending along a main direction (longitudinal direction) (paragraph [0061] and Fig. 2);
at least a first (see annotated Fig. 19B) and a second implant both (see annotated Fig. 19B) slidably inserted in said cavity (cavity of tube 110) and 
a surgical thread (suture 1846) slidably inserted in said cavity (cavity of tube 110) and connected to said first (see annotated Fig. 19B) and second implant (see annotated Fig. 19B);
wherein said first (see annotated Fig. 19B) and second implant (see annotated Fig. 19B) comprise, respectively, a first (see annotated Fig. 19B) and a second wedge- shaped element (see annotated Fig. 19B) arranged in sequence and wherein each wedge-shaped element (see annotated Fig. 19B) extends from one enlarged portion (Examiner’s note: labeling a structure as an “enlarged portion” does not mean this portion is larger than portions around it, only that that specific portion is “enlarged”) (see annotated Fig. 19B) to a tapered portion (see annotated Fig. 19B) along said main direction (longitudinal direction) (Examiner’s note: as seen in the annotated Fig. 19 below, the wedge shaped element starts at the ‘enlarged portion’ and ends at the ‘tapered portion’, it should also be noted that the structure labeled as the ‘wedge-shape element’ is a wedge shape, in that the general shape is in the shape of a wedge), 
wherein the first (see annotated Fig. 19B) and the second implant (see annotated Fig. 19B) comprise, respectively, a first (see annotated Fig. 19B) and a second tail (see annotated Fig. 19B) protruding away from the respective enlarged portion (see annotated Fig. 19B) of each wedge-shaped element (see annotated Fig. 19B) to a relative end portion (see annotated Fig. 19B), and each tail (see annotated Fig. 19B) presents a transverse dimension smaller than a 
However, Bojarski is silent regarding (i) wherein said first and said second implant are integrally formed, defining a monolithic element, (ii) and the tapered portion of the second wedge-shaped element is rigidly connected to the first implant via a respective breakable connection area.
As to the above, Vargas teaches, in the same field of endeavor, a suture anchoring system comprising an elongated body (delivery needle 110, 210), and a first and second implant (anchors 201a/b), wherein said first and second implant (anchors 201a/b) are integrally formed defining a monolithic element (anchors 201a/b are formed of a single piece of material – paragraph [0104]), and wherein a tapered portion (tip of anchor 201a – Fig. 8b) of the second implant (anchor 201b) is rigidly connected to the first implant (201a) via a breakable connection area (frangible connector 202) (paragraph [0104]), for the purpose of decreasing the risk of accidental deployment.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connection of the implants of Bojarski 
It should be noted that the modification made here is such that only the connection between the two anchors of Bojarski are modified to have the same frangible connection that the two anchors of Vargas has. No other elements from the anchors of Vargas are brought into the device of Bojarski.
Annotated Figure 19B Bojarski

    PNG
    media_image1.png
    522
    708
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Bojarski and Vargas teaches the device above, and the combination further teaches wherein the tapered portion (see annotated Fig. 19B) of the second wedge-shaped element (see annotated Fig. 19B) is rigidly 
Regarding claim 6, the combination of Bojarski and Vargas teaches the device above, and the combination further teaches wherein said breakable connection area (frangible connector 202) defines a weakened portion (Examiner’s note: the connector 202 is a relatively short and narrow shape and is the weakened portion – paragraph [0105] – Vargas) configured to tear as a result of a traction and/or torsion of the second implant (see annotated Fig. 19B) in relation to the first implant (see annotated Fig. 19B) (paragraph [0105] – Vargas).
Annotated Figure 19B Bojarski

    PNG
    media_image1.png
    522
    708
    media_image1.png
    Greyscale

Regarding claim 7, the combination of Bojarski and Vargas teaches the device above, and Bojarski further teaches wherein the enlarged portion (see annotated Fig. 19B) of the second wedge-shaped element (see annotated Fig. 19B) presents a transverse dimension (height of the enlarged portion) smaller than a transverse dimension (height of enlarged portion) that of the enlarged portion (see annotated Fig. 19B) of the first wedge-shaped element (see annotated Fig. 19B) in order to allow the a passage of the surgical thread (suture 1846) (Examiner’s note: looking at Fig. 18, it is clear that the height of each of the “enlarged portions” of the second implant/anchor is smaller than that of the first implant/anchor; note the second anchor within the inner member 1816, its “enlarged portion” abutting the inner member 1816, and compare that 
Annotated Figure 19B Bojarski

    PNG
    media_image1.png
    522
    708
    media_image1.png
    Greyscale

Regarding claim 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bojarski (US 20040153074 A1) (cited in last office action) and Vargas (US 20150250470 A1) (cited in last office action) as applied to claim 1 above, and further in view of Kaiser (US 20080255613 A1) (cited in last office action).
Regarding claim 9, the combination of Bojarski and Vargas teaches the device of claim 1 above.
However, the combination of Bojarski and Vargas is silent regarding wherein the first and second implant are realized in PEEK.
As to the above, Kaiser teaches, in the same field of endeavor, a tissue securing device comprising an anchor (suture anchor 100) is realized in PEEK (paragraph [0032]), for the purpose of using a biocompatible material.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the anchors of Bojarski in view of Vargas to be composed of PEEK for the purpose of using a well-known biocompatible material.
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
Regarding the argument of “First, Bojarski fails to disclose a meniscus suturing device.”, applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a meniscus suturing device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding the argument of “Notwithstanding the above, in general, Bojarski is completely silent about the possibility of suturing a soft tissue”
Regarding the argument of “Bojarski also fails to disclose rigidly connected implants”, it should be understood that Bojarski alone was not used to reject the limitation above. The combination of Bojarski in view of Vargas teaches the device according to the limitation above. Wherein the rigid connection of Vargas is brought in, such that the anchors of Bojarski are connected via the rigid connection of Vargas, see the above rejection for more details. 
Regarding the argument of “Specifically, neither Vargas nor Kaiser disclose implants "wherein the first and the second implant comprise, respectively, a first and a second tail protruding away from the respective enlarged portion of each wedge-shaped element to a relative end portion and each tail present a transverse dimension smaller than a transverse dimension of said enlarged portion of each respective wedge-shaped portion so as to define with it an abutment shoulder”, it should be understood that the shape of the anchors of Vargas and Kaiser are not being relied upon in any rejection above, and thus this argument is moot.
In response to applicant's arguments against the references individually (Vargas and Kaiser), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771